Citation Nr: 0727320	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to February 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection and 
assigned a noncompensable initial rating for bilateral 
hearing loss, and denied service connection for bilateral 
tinnitus.  The claim the veteran submitted in January 2003 
constituted a notice of disagreement, and a statement of the 
case (SOC) was issued in March 2004.  A substantive appeal 
was received in May 2004.


FINDINGS OF FACT

1.  The medical evidence shows the veteran's puretone 
threshold averages were 54 for the right ear and 58 for the 
left ear and his speech scores were 84 percent for the right 
ear and 80 percent for the left ear.

2.  There is no competent medical evidence linking tinnitus 
to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss are not met.  See 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 4.7 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to a compensable initial 
rating for service-connected bilateral hearing loss.  The 
veteran is also claiming entitlement to service connection 
for bilateral tinnitus.  He states that bilateral tinnitus 
has existed for years and he cannot remember when it began.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist veterans in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Pursuant to the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the veteran of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the veteran is expected to provide, 
if any, and to request that the veteran provide any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a), Pelegrini v. Principi, 18 Vet. App. 
112, 119, 121 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159(b) (2006).

In this case, the RO issued an August 2002 letter which 
advised the veteran of the elements of a service connection 
claim, what evidence VA would obtain, and what evidence he 
was responsible for submitting.  In January 2005, the veteran 
received a second letter, which advised him of the types of 
evidence which would establish continuous treatment for the 
bilateral tinnitus claim, that he needed to submit evidence 
his bilateral hearing loss worsened, and that it was his 
responsibility to submit any evidence not in the possession 
of the Federal government.  The veteran clearly understood 
that he could submit evidence in his possession, as in 
January 2003, he directly submitted an audiogram from a 
private medical provider.  



Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although the January 
2005 letter was issued subsequent to final AOJ adjudication 
of the claim, the veteran was provided with the complete 
provisions of the VCAA and the complete text to 38 C.F.R. § 
3.159, as revised to incorporate all provisions of the VCAA, 
in the August 2002 letter and the March 2004 SOC, and the 
claims were adjudicated in a Supplemental Statement of the 
Case (SSOC) following the SOC.  As such, the timing 
requirements of Pelegrini have been satisfied.  Therefore, 
the veteran is not prejudiced by the timing of the notices.  
See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board, however, notes that the veteran was 
granted service connection for bilateral hearing loss, and 
Dingess is therefore inapplicable to the claim for a 
compensable initial rating for bilateral hearing loss.  
Additionally, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral tinnitus and as such, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Thus, the 
veteran is not prejudiced by the lack of notice regarding 
disability ratings and effective dates.

As the claim for a compensable initial rating for bilateral 
hearing loss is downstream from the claim for service 
connection for bilateral hearing loss, further VCAA notice is 
not required.  See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

These notices met both the law and the spirit of VCAA.  To 
the extent that the notices did not meet the requirements as 
to notice of the provisions of the VCAA, the veteran 
demonstrated actual knowledge of the information.

Additionally, the duty to assist the veteran to develop the 
claim is fulfilled.
VA afforded the veteran an opportunity to submit any 
additional evidence and to identify any relevant evidence.  
VA medical records are obtained and associated with the 
claims file.  Additionally a private audiogram, from an 
unknown audiologist, is also of record.  Service medical 
records are associated with the claims file.  The veteran 
does not allege that there are additional relevant service or 
medical records not yet associated with the claims file.

The veteran was afforded a VA examination in April 2004.  The 
veteran contends this examination was inadequate, disagreeing 
with the examiner's statement that his bilateral hearing loss 
is due to civilian occupational noise exposure.  Since the 
veteran is already service-connected for bilateral hearing 
loss, its causation is not at issue.  The examiner properly 
recorded the veteran's current puretone thresholds and 
Maryland CNC speech recognition scores.  These results are 
the only relevant evidence in the claim for a compensable 
initial rating for service-connected bilateral hearing loss, 
as "disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Thus, the Board finds the examination adequate 
for the purposes of evaluating bilateral hearing loss.  In 
terms of the claim for service connection for bilateral 
tinnitus, the Board notes that it is appropriate for the 
examiner to consider possible non-military noise exposure in 
a service connection claim.

If there was any defect in compliance with the VCAA as to the 
claims denied in this decision, the record establishes that 
the veteran has not been prejudiced thereby, since he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim for service connection.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The 
Board finds that all requirements in the VCAA, including the 
duties to notify assist the veteran, are met.

Initial Disability Rating for Service-Connected Bilateral 
Hearing Loss

The veteran is claiming entitlement to a compensable initial 
rating for service-connected bilateral hearing loss.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.

At his VA examination of April 2004, the veteran's puretone 
threshold averages were 54 for the right ear and 58 for the 
left ear and his speech scores were 84 percent for the right 
ear and 80 percent for the left ear.  Using tables VI and VII 
from 38 C.F.R. § 4.85, the veteran is assigned Level II for 
the right ear and Level IV for the left ear, resulting in a 
noncompensable rating under Table VII, Diagnostic Code 6100.

The veteran also submitted evidence of an audiogram conducted 
by a private specialist in July 2002.  It is unclear whether 
these results include a controlled speech discrimination test 
(Maryland CNC) as required by VA regulation.  The examination 
report does not indicate the testing method used.  However, 
assuming that the test results meet the requirements of VA, 
they show that the puretone threshold average for the right 
ear was 47. The puretone threshold average for the left ear 
was 46.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 92 percent in the 
left ear.  These results vary somewhat from those found by VA 
examiner, but do not merit an increased compensable rating as 
the mechanical application of the above results compels a 
numeric designation of I in both ears Table VI.  These 
designations require the assignment of a noncompensable 
evaluation under Table VII.  

There is no evidence that the veteran's bilateral hearing 
loss has worsened since the April 2004 examination, and thus 
a remand for another examination is not warranted.  
Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

The veteran's contentions regarding his hearing deficiencies 
have been considered and there is no question that he 
honestly believes that he is entitled to a higher rating for 
his hearing loss; however, his contentions can not be used as 
competent medical evidence to show that an increased rating 
is warranted under VA law.  As noted above, ratings for 
hearing loss are determined by the mechanical application of 
test results to the tables provided in this document.  The 
evidence does not demonstrate that the veteran has medical 
expertise in this arena.  The results of specific testing 
conducted by skilled individuals is more probative that the 
lay opinions of record.  



Here, the mechanical application of the Rating Schedule 
clearly indicates that the veteran is not entitled to a 
higher (compensable) rating for his bilateral hearing loss.  
The Board has considered the doctrine of reasonable doubt and 
finds that, if reasonable doubt can be applied where the 
Rating Schedule mandates this result, the bilateral hearing 
impairment more nearly approximates a noncompensable 
evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.655(b), 
4.3, 4.7, 4.85, Diagnostic Code 6100.

Service Connection for Bilateral Tinnitus

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in service disease or injury.  See 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examinations of November 2002 and April 2004 diagnose 
bilateral tinnitus.  Therefore, a current disability is 
established and the first element of a service connection 
claim has been satisfied.

However, the claim must fail as there is no evidence of an in 
service incurrence and the evidence is against a medical 
nexus.  Regarding in service incurrence, the veteran did work 
below the flight deck and was exposed to a great deal of 
noise.  Despite this noise exposure, the service medical 
records and contain no complaints 


of or treatment for bilateral tinnitus.  Although the 
February 1977 separation examination, as compared to the 
February 1975 entrance examination, indicates hearing loss, 
no complaints of tinnitus are noted.
 
In regards to a medical nexus, the November 2002 VA 
examination consists of the examination template with brief, 
hand-written notes by the examiner.  The examiner lists 1975-
1977 as the "date and circumstances of onset," but does not 
elaborate as to the circumstances.  In response to the "most 
likely etiology of the bilateral tinnitus," the examiner 
states "noise, unknown."  Given that the examiner's own 
report consists of less than two dozen words, often 
abbreviated, and that he provides no explanation for his 
conclusions, the Board finds this examination is not 
informative and provides little evidence.  As such, it 
neither supports nor refutes the veteran's claim for service 
connection.  

A second VA examination was provided in April 2004.  The 
examiner, noting the lack of in-service documentation of 
complaints of tinnitus and the veteran's own inability to 
remember when the tinnitus began, found that bilateral 
tinnitus is not as likely as not related to acoustic trauma 
while in active service.  Given the examiner's thorough 
discussion of information contained in the claims file and 
his discussion of the veteran's civilian occupational noise 
exposure, the Board finds his opinion to be credible evidence 
is unfavorable to the claim for service connection for 
bilateral tinnitus.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  The veteran explains that he has 
experienced ringing in his ears for years, but he cannot 
remember when it began.  The Board notes that the veteran is 
competent to testify as to his own symptoms.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
Nevertheless, the veteran does not contend that the symptoms 
of tinnitus began in service.  Given the absence of 
demonstration of continuity of symptomatology, the veteran's 
claim he has had tinnitus for years is still too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that, based on the absence of any clinical 
records reflecting diagnosis of bilateral tinnitus until 
November 2002, twenty-five years following the veteran's 
discharge from active service, the record does not 
demonstrate that the veteran had bilateral tinnitus 
continuously following service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board notes that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
origin of the veteran's tinnitus is at issue here, and while 
he is competent to report his symptoms, he is not competent 
to provide an opinion as to the medical causation.  

In conclusion, the evidence of record fails to establish that 
bilateral tinnitus was incurred in service or began within 
one year of discharge from active duty.  The record does not 
establish that the veteran's bilateral tinnitus has 
continuous since service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

The claim of entitlement to a compensable initial rating for 
service-connected bilateral hearing loss is denied.

The claim of entitlement to service connection for bilateral 
tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


